Title: From John Adams to Benjamin Waterhouse, 7 November 1820
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo November 7th. 1820

I return you Captain Phillips’s sensible letter, I wish I could converse with you upon the subject; it is most certain that I never knew, heard, or suspected, that he Sailed without a Commission, I have no recollection that I ever gave orders, or consented to his dismission from the Service. Indeed I suspect he never was dismissed; and that he is now a Captain in the Navy, as much as ever he was—For I believe that Stoddert intended to consult me about it, and forgot that intention.—for I cannot suspect him of any Sinester design or motive in the Case—I greatly regret that Phillips did not come to me in Person, and explain the whole affair himself, If he had, I am confident he would have had no reason to complain—. according to his statement of the Case, If I had removed him for any thing, it certainly would have been for his temerity in going to Sea without a Commission: Certainly not for Hoisting his Flag: And in this Case, to be consistent, I must have removed Stodderts also for his neglegence in not sending his Commission.—But this is a Subject of extreme delicacy; and at this distance of more than twenty years, nothing can be reversed; nor can anything relative to it—be thoroughly investigated; since Mr Stoddard is dead—and can explain nothing—
Your last letter concerning high Conventional questions, I can say nothing till I have the Argument and then I shall give my Vote according to my poor old Judgement
I am as usual your friend

John AdamsP.S. kind regards to Mrs Waterhouse